DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of FR 1756916 filed July 21, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/FR2018/051760 filed July 12, 2018.
Claim Status
Claims Filing Date
June 24, 2022
Amended
1, 3
Pending
1-11
Withdrawn
5, 6
Under Examination
1-4, 7-11


Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim amendment:
Claim 1 lines 2-3 “a metal or a metal alloy including an inner cavity”.
Response to Arguments
112(a)
Applicant’s arguments, see Remarks pg. 6 paras. 6-7, pg. 7 paras. 1-3, filed June 24, 2022, with respect to the 112(a) rejection have been fully considered and are persuasive.  The 112(a) rejection has been withdrawn. 
	The applicant persuasively argues claim 1 step g) “simultaneously sintering the brown core and the brown part to densify the brown core and the brown part” (Remarks pg. 6 para. 4) is enabled because a person of ordinary skill in the art would select conditions such that the ceramic making up the core, the metal or alloy making up the part, and the sintering temperature achieve simultaneous sinter to densify the brown core and the brown part (Remarks pg. 6 para. 5, para. spanning pgs. 6-7). 
112(b)
Applicant’s arguments, see Remarks pg. 7 para. 7, filed June 24, 2022, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection has been withdrawn.
	The applicant persuasively argues a person of ordinary skill in the art would be able to select the ceramic, the metal or alloy, and the temperature so that the ceramic and metal are simultaneously sintered (Remarks pg. 7 para. 7).
Zhang as evidenced by Bose
Applicant’s arguments, see Remarks pg. 9 paras. 5-9, pg. 10 paras. 1-5, filed June 24, 2022, with respect to Zhang as evidenced by Bose have been fully considered and are persuasive.  The rejection of Zhang as evidenced by Bose has been withdrawn. 
	The applicant persuasively argues Zhang sinters the brown part, but does not sinter the brown core (Remarks pg. 9 paras. 5-9, pg. 10 paras. 1-2), where an unsintered brown core is removed and separated from the sintered part (Remarks pg. 10 paras. 3-5) (Zhang [0051], [0053]). 
	Zhang teaches that the debound expendable part (i.e. core) remains in a “substantially unsintered” state (Zhang [0051]-[0053]). 
Yamamoto as evidenced by Bose
Applicant’s arguments, see Remarks pg. 11 para. 7, filed June 24, 2022, with respect to Yamamoto have been fully considered and are persuasive.  The rejection of Yamamoto as evidenced by Bose has been withdrawn. 
	The applicant persuasively argues Yamamoto [0009] teaches “the ceramic powder does not sinter” (Remarks pg. 11 para. 7).
Claim Interpretation
Applicant's arguments filed June 24, 2022 with respect to claim interpretation have been fully considered but they are not persuasive.
	The applicant argues against the interpretation of claim 1 step g) and that densification goes almost until disappearance of pores to obtain a dense part and a dense core (Remarks pg. 9 paras. 1-3).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., densification goes until disappearance of pores to obtain a dense part and a dense core) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 step g) recites “simultaneously sintering the brown core and the brown part to densify the brown core and the brown part”. Emphasis added. Merriam Webster defines “densify” as to make denser (i.e. a higher mass per unit volume). The claim does not limit the amount of sintering and/or densification that occurs in the brown core and/or brown part during step g). Therefore any amount of sintering that makes the brown core and the brown part denser (i.e. a higher mass per unit volume) reads on the claim.
Applicant’s specification recites the core can be removed by shake-out (7:1-3, 8:25-27, 9:1-2, 27). As evidenced by Reliance (Shakeout, Cleaning, and Machining. Reliance Foundry. https://www.reliance-foundry.com/blog/castings-shakeout. Accessed August 16, 2022.), shakeout shakes a manufactured component to dislodge sand (i.e. a loose granular substance) (para. spanning pgs. 2-3). Cores that have greater structure than sand, such as those made with resin, require loosening and/or breakdown before being subject to shake out to remove the core (Reliance pgs. 3-4 Removing sand cores). Therefore, removing the core by shakeout (applicant’s specification 7:1-3, 8:25-27, 9:1-2, 27) after simultaneously sintering the brown core and brown part to densify them (applicant’s specification 6:14-17) removes a sand (i.e. a loose granular substance) core material, such that the claimed densification step g) does not appear to necessitate disappearance of pores to obtain a dense core as argued.
Yamaguchi as evidenced by Bose
Applicant's arguments filed June 24, 2022 with respect to Yamaguchi as evidenced by Bose have been fully considered but they are not persuasive.
	The applicant argues Yamaguchi teaches in [0026] that the amount of organic binder in the core is large such that the ceramic powder is difficult to bond and the alumina powder is not completely sintered (Remarks para. spanning pgs. 13-14).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the amount of organic binder in the core) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). In [0026] and [0042] Yamaguchi teaches the alumina powder or the zirconia powder “is not completely sintered”. Not completely sintered indicates the presence of some amount of sintering that is more than no sintering and less than complete (or full) sintering.
Applicant’s claim 1 step g) recites “simultaneously sintering the brown core and the brown part to densify the brown core and the brown part”. The amount of sintering or the amount of densification that occurs in step g) is not limited, such that any amount of sintering and any amount of densification read on that claimed. As evidenced by Rahaman (Rahaman. Sintering Theory and Fundamentals. ASM Handbook. Volume 7, Powder Metallurgy. ASM International. 2015. 205-236. Citations as page:column:paragraph.), during sintering densification is one of two main processes that occur (205:2:1, 205:3:3). Therefore, absent evidence to the contrary, during the not complete sintering of the alumina powder or zirconia powder (i.e. brown core, Yamaguchi [0026], [0042]), densification also necessarily occurs. 
	The applicant argues Yamaguchi describes two successive sintering steps instead of one single step for simultaneous sintering (Remarks pg. 14 para. 6), where the ceramic powder of the core is not sintered because the core is easily decomposed into a powder and taken out as a free powder (Yamaguchi [0022]-[0027]) (Remarks pg. 14 para. 7).
	The examiner respectfully disagrees. Yamaguchi teaches the first sintering step is a temporary sintering step in which the alumina powder or zirconia powder “is not completely sintered” (i.e. some amount of sintering occurs, Yamaguchi [0026, [0042).
Claim 1 lines 1-3 recite “a method…comprising”. The transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03(I). Therefore, the two step sintering process of the prior art (i.e. temporary sintering and main sintering, Yamaguchi [0025]-[0028]) reads on the claimed process.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111. After step g) of sintering, applicant’s claim 1 recites step h) “removing the core”. Applicant’s specification repeatedly recites a method of core removal (6:14-18) is shake-out (7:1-3, 8:25-27, 9:1-2, 27). As evidenced by Bralla (Bralla. Handbook of Manufacturing Processes: How Products, Components and Materials Are Made. Section I Manufacturing Processes. Chapter 1 – Casting Processes. 2007. 1-19.), shakeout (shake-out) is an operation that separates a casting from a sand mold by using a strong vibrating motion to cause sand (i.e. a loose granular substance) to fall from the casting (Bralla pg. 18 “B8a. shakeout”). Therefore, the broadest reasonable interpretation of step h) in pending claim 1 includes removing the core by shake-out, which is a removal process of a loose granular substance (i.e. sand). Similarly, Yamaguchi teaches in [0026] and [0042] that the core is easily decomposed into a powder and can be easily taken out. 
Further, applicant’s specification recites “The sintering temperature, duration and the atmosphere in the furnace are controlled so that the metal or alloy particles of part B bind together by diffusion.” (14:13-14) without mention of what happens to the ceramic (i.e. core) particles during the sintering process. It does not appear that a core that maintains structure after sintering can be removed by shakeout (Reliance pgs. 3-4 Removing sand cores). 
	The applicant argues the temporary sintering  at 800°C does not even sinter alumina powder or densify it because sintering is from 1500 to 1800°C and stainless steel does not sinter or densify because the sintering temperature is 1100 to 1150°C (Remarks pg. 14 para. 9).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a specific sintering temperature, such as 1500 to 1800°C) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Objective evidence must be factually supported. MPEP 716.01(c). Arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)(II). Evidence to support applicant’s allegation that alumina powder does not sinter or densify during the temporary sintering step (Yamaguchi [0025], [0026], [0041], [0042]) has not been presented. In fact, a reference may be relied upon for all it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Yamaguchi teaches temporary sintering at 800°C such that the alumina powder is not completely sintered (i.e. some amount of sintering occurs) ([0025], [0026], [0041], [0042]).
	The applicant argues during the main sintering step in Yamaguchi the part is not densified because it has a porosity of 94% (Remarks pg. 15 para. 6).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the amount of porosity of a densified part) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s claim 1 step g) recites sintering the brown core and the brown part to densify the brown core and the brown part, such that any amount of sintering that results in any amount of densification of the brown core and brown part reads on the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP H11-335704 machine translation) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.).
Regarding claim 1, Yamaguchi teaches a method for producing a metal powder sintered body (i.e. a method for producing a part of metal) ([0001]) by:
injecting a second compound into a second mold to manufacture a core 5 (i.e. a) preparing a green core the shape of which corresponds to a shape of said inner cavity) ([0022], [0038]) where the second compound is organic binder of the same composition as in the first compound (i.e. polystyrene and PMMA [0020] or polyamide [0036]) and alumina or zirconia (i.e. ceramic) powder(i.e. said green core comprising a mixture of a ceramic powder and a thermoplastic binder) ([0021], [0037]), 
fitting the green body of the core 5 into a first mold (i.e. c) placing said green core into an injection mold replicating the external shape of the part to be produced) and injecting a compound of stainless steel and organic binder of polystyrene and PMMA or polyamide into the first mold so that an integral body with the core fitted into the molded body is formed (i.e. injecting a powder of the metal constituting the part to be produced and a thermoplastic binder, into said injection mold around the green core, and cooling said mixture to solidify the mixture, whereby a green part of said solid mixture and comprising an inner cavity filled with the green core is obtained) ([0020], [0023], [0036], [0039]), 
degreasing (i.e. debinding) the one-piece green body  ([0024], [0040]) to form a one-piece brown body (i.e. f) simultaneously removing the thermoplastic binder from the green core and from the green part, whereby a brown core and a brown part are obtained), temporarily sintering (i.e. g) simultaneously sintering the brown core and the brown part to densify the brown core and the brown part), and removing the core (i.e. h) removing the core, whereby the part to be produced is obtained) ([0025], [0041]), where the alumina or zirconia powder “is not completely sintered” (i.e. some amount of sintering occurs in the alumina or zirconia powder, reading on the claim limitation of simultaneous sintering of the brown core and brown part) ([0026], [0042]). 
Yamaguchi teaches injecting a stainless steel and organic binder first compound ([0020], [0023], [0036], [0039]). In the process of metal injection molding (MIM) (Bose 823:1:1) the metal powder and binder feedstock is formed into a liquefied melt under appropriate temperature and pressure conditions then molded into complex shapes (Bose 823:3:2).
Regarding claims 2 and 10, Yamaguchi teaches alumina or zirconia (i.e. oxide ceramic) powder ([0021], [0037]).
Regarding claims 3 and 4, Yamaguchi teaches injecting a second compound into a second mold to manufacture a core 5 ([0022], [0038]) where the second compound is organic binder of the same composition as in the first compound (i.e. polystyrene and PMMA [0020] or polyamide [0036]) and alumina or zirconia (i.e. ceramic) powder ([0021], [0037]). In the process of (metal) injection molding (Bose 823:1:1) the (metal) powder and binder feedstock is formed into a liquefied melt under appropriate temperature and pressure conditions then molded into complex shapes (Bose 823:3:2).
Regarding claim 7, Yamaguchi teaches stainless steel powder ([0020], [0036]).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP H11-335704 machine translation) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.) as applied to claim 1 above, and further in view of Entezarian (US 2009/0022615).
Regarding claims 8, Yamaguchi is silent to the part further undergoing at least one heat treatment or mechanical treatment.
Entezarian teaches forming a complex part using powder injection molding (PIM) with a sacrificial component ([0008]) where after binder removal and sintering ([0059]) further processing such as heat treatment or hot isostatic pressing is applied ([0062]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Yamaguchi after removal of the core to perform a heat treatment to harden the part and/or to hot isostatic press until the part reaches full density (Entezarian [0062]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP H11-335704 machine translation) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.) as applied to claim 1 above, and further in view of Campomanes (US 2015/0240721).
Regarding claim 9, Yamaguchi teaches forming a metal sintered body having a complicated cavity such as an undercut ([0008]), but is silent to the part being selected from aeronautical machinery of a radial straightener, axial straightener, distributor, or centrifugal diffuser.
Campomanes teaches a turbine engine for subsonic flight (i.e. aeronautical turbomachinery) ([0016], Fig. 1) with a turbine shroud with a cooled wall segment for a gas turbine engine that is in contact with cooling air ([0003]) or hot gas circulating through the gas turbine engine ([0004]) where the path of various gases through the engines is determined by wall segments enclosing the path ([0017]) (i.e. distributors because they distribute the gases) manufactured by powder injection molding a first and second feedstock that undergoes debinding and sintering ([0005]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to use the process of Yamaguchi to make a turbine shroud (i.e. distributor) because they are complex with holes (Campomanes [0002]) that are manufactured by powder injection molding (Campomanes [0005]) and the metal powder injection molding process of Yamaguchi is capable of manufacturing a metal powder sintered body having a complicated cavity such as an undercut without extending degreasing time (Yamaguchi [0008]).
Related Art
Tanaka (US 2005/0112016)
	Tanaka teaches a method for sintering powder injection molded bodies ([0001]) with a plurality of molding steps in which at least two kinds of feedstock are injected into a metal mold ([0009]) including an add-on that maintains shape integrity during debinding and sintering ([0015]) and is removable or separable in the sintering step ([0017]) where sinterable powder encompasses metal or ceramic ([0021]) and an embodiment uses ceramic powder as an add-on that becomes powdery or sandy after sintering to make for easy removal ([0024]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735